Selected Financial and Operating Data Dollars in millions except per share amounts At December 31 or for the year ended: 2009 2008 2007 2006 2 2005 3 Financial Data1 Operating revenues $ 123,018 $ 124,028 $ 118,928 $ 63,055 $ 43,764 Operating expenses $ 101,526 $ 100,965 $ 98,524 $ 52,767 $ 37,596 Operating income $ 21,492 $ 23,063 $ 20,404 $ 10,288 $ 6,168 Interest expense $ 3,379 $ 3,390 $ 3,507 $ 1,843 $ 1,456 Equity in net income of affiliates $ 734 $ 819 $ 692 $ 2,043 $ 609 Other income (expense) – net $ 152 $ (328 ) $ 810 $ 398 $ 398 Income taxes $ 6,156 $ 7,036 $ 6,252 $ 3,525 $ 932 Net Income $ 12,843 $ 13,128 $ 12,147 $ 7,361 $ 4,787 Less: Net Income Attributable to Noncontrolling Interest $ (308 ) $ (261 ) $ (196 ) $ (5 ) $ (1 ) Net Income Attributable to AT&T $ 12,535 $ 12,867 $ 11,951 $ 7,356 $ 4,786 Earnings Per Common Share: Net Income Attributable to AT&T $ 2.12 $ 2.17 $ 1.95 $ 1.89 $ 1.42 Earnings Per Common Share – Assuming Dilution: Net Income Attributable to AT&T $ 2.12 $ 2.16 $ 1.94 $ 1.89 $ 1.42 Total assets $ 268,752 $ 265,245 $ 275,644 $ 270,634 $ 145,632 Long-term debt $ 64,720 $ 60,872 $ 57,255 $ 50,063 $ 26,115 Total debt $ 72,081 $ 74,991 $ 64,115 $ 59,796 $ 30,570 Construction and capital expenditures $ 17,335 $ 20,335 $ 17,888 $ 8,393 $ 5,612 Dividends declared per common share $ 1.65 $ 1.61 $ 1.47 $ 1.35 $ 1.30 Book value per common share $ 17.34 $ 16.42 $ 19.15 $ 18.58 $ 14.09 Ratio of earnings to fixed charges 4.50 4.80 4.95 5.01 4.11 Debt ratio7 41.3 % 43.7 % 35.6 % 34.1 % 35.9 % Weighted-average common shares outstanding (000,000) 5,900 5,927 6,127 3,882 3,368 Weighted-average common shares outstanding with dilution (000,000) 5,924 5,958 6,170 3,902 3,379 End of period common shares outstanding (000,000) 5,902 5,893 6,044 6,239 3,877 Operating Data Wireless customers (000)4 85,120 77,009 70,052 60,962 54,144 In-region network access lines in service (000)5 49,392 55,610 61,582 66,469 49,413 In-region broadband connections (000)6,7 17,254 16,265 14,802 12,170 6,921 Number of employees 282,720 302,660 309,050 304,180 189,950 Amounts in the above table have been prepared in accordance with U.S. generally accepted accounting principles. Our 2006 income statement amounts reflect results from BellSouth Corporation (BellSouth) and AT&T Mobility LLC (AT&T Mobility), formerly Cingular Wireless LLC, for the two days following the December 29, 2006 acquisition. Our 2006 balance sheet and end-of-year metrics include 100% of BellSouth and AT&T Mobility. Prior to the December 29, 2006, BellSouth acquisition, AT&T Mobility was a joint venture in which we owned 60% and was accounted for under the equity method. Our 2005 income statement amounts reflect results from AT&T Corp. for the 43 days following the November 18, 2005, acquisition. Our 2005 balance sheet and end-of-year metrics include 100% of AT&T Corp. The number presented represents 100% of AT&T Mobility cellular/PCS customers. In-region represents access lines serviced by our incumbent local exchange companies (in 22 states since the BellSouth acquisition and in 13 states prior to that acquisition). Beginning in 2006, the number includes BellSouth lines in service. Broadband connections include in-region DSL lines, in-region U-verse High Speed Internet access, satellite broadband and 3G LaptopConnect cards. Prior period amounts restated to conform to current period reporting methodology. 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations Dollars in millions except per share amounts For ease of reading, AT&T Inc. is referred to as “we,” “us,”“AT&T” or the “Company” throughout this document, and the names of the particular subsidiaries and affiliates providing the services generally have been omitted.
